In The

                          Court of Appeals

               Ninth District of Texas at Beaumont

                          __________________

                         NO. 09-20-00040-CV
                          __________________


                   KYLE M. JAEGER AND
           JAEGER REO HOLDING TRUST, Appellants

                                  V.

                     SCOTT BROWN, Appellee


__________________________________________________________________

            On Appeal from the 284th District Court
                   Montgomery County, Texas
                 Trial Cause No. 18-05-06244-CV
__________________________________________________________________

                    SUPPLEMENTAL OPINION

     On August 4, 2022, we issued our original opinion in this case,

conditionally affirming the trial court’s judgment and suggesting a

remittitur, which when combined totals $247,500. See Tex. R. App. P.

46.3. We further provided that should the appellee, Scott Brown, file a

remittitur within fifteen days from the date of our opinion and agree to

                                   1
accept the proposed remittitur, we would reform the trial court’s

judgment, reducing the trial court’s awards of economic and punitive

damages to the amounts the evidence supported and then affirm the

judgment as reformed, except for the amount awarded to Brown for

attorney’s fees. On August 19, 2022, Brown filed a remittitur with the

Clerk of the Court, in which he stated he would accept the remittitur, as

suggested by the Court. In the remittitur that Brown filed, he asked the

Court to affirm the economic and exemplary damages awards as

reformed.

     Because Brown agreed to the proposed remittitur, we issue this

supplemental opinion. In accordance with our original opinion and

Brown’s timely-filed remittitur, the trial court’s judgment is reformed as

follows. The trial court’s economic and exemplary damages awards are

reduced by $247,500, which represents a reduction of $83,500 of the

amount awarded in the original judgment as economic damages and a

reduction of $165,000 of the amount awarded in the original judgment as

exemplary damages. Consequently, page two of the trial court’s Final

Default Judgment, as reformed, states:

         It is ORDERED, ADJUDED and DECREED that Scott
     Brown, Plaintiff, shall have as JUDGMENT against Kyle M.
                                    2
     Jaeger and the Jaeger Reo Holding Trust, Defendants, the
     following:

     Economic Damages in the amount of $409,250.00.
     Exemplary Damages in the amount of $818,500.00.

     To the extent the judgment awards attorney’s fees to Scott Brown,

the Court REVERSES the attorney’s fees award, and we REMAND the

case to the trial court for further proceedings solely on Brown’s claims

against Kyle M. Jaeger and the Jaeger Reo Holding Trust on the issue of

attorney’s fees, if any, recoverable under the theories raised by Brown in

Plaintiff’s Original Petition. And since the appellants did not challenge

the trial court’s awards of prejudgment or post-judgment interest in their

appeal from the trial court’s judgment, those awards are affirmed.

     Because the appellants were successful in only a small part of their

appeal, we order costs of the appeal assessed ninety percent (90%)

against the appellants and ten percent (10%) against the appellee. Based

on the above, the trial court’s judgment, with the exception of the

attorney’s fees awarded in the trial court’s judgment, is affirmed as

reformed. The Court’s original opinion explaining how the Court resolved

the issues raised in the appeal remains in effect.




                                    3
     We order the Court’s decision certified below for observance.

     AFFIRMED AS REFORMED IN PART, REVERSED AND

REMANDED IN PART.

                                            _________________________
                                               HOLLIS HORTON
                                                     Justice

Submitted on September 28, 2021
Opinion Delivered September 8, 2022

Before Kreger, Horton and Johnson, JJ.




                                   4